—Judgment unanimously affirmed. Memorandum: Defendant entered a plea of guilty to two counts of robbery in the second degree (Penal Law § 160.10 [1]) in full satisfaction of a 28-count indictment arising out of the robbery of two grocery stores on the same day by defendant and accomplices. Defendant waived his right to appeal as a condition of the plea. In exchange for the plea, County Court agreed to sentence defendant to concurrent indeterminate terms of imprisonment of 4 to 8 years. The court further indicated that it would not adjudicate defendant a youthful offender. By entering a general waiver of the right to appeal, defendant waived review of his present contention that the sentence should be modified to grant him a youthful offender adjudication (see, People v Hidalgo, 91 NY2d 733). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Robbery, 2nd Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.